                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION (BAY CITY)

In re:

COMMUNITY MEMORIAL                                       Case No. 12-20666
HOSPITAL, d/b/a Cheboygan                                Chapter 11
Memorial Hospital,
                                                         Judge Daniel S. Opperman

     Debtor,
_______________________/

CMH LIQUIDATING TRUST,                                   Adversary Proceeding
                                                         No. 14-02020
         Plaintiff,

v.

TED ANDERSON; WILLIAM
BORGERDING; TIMOTHY BURANDT;
BRIAN BURNS; HOLLY CAMPA;
BARBARA CLIFF; EUGENE COOLEY;
DAVID COURTNEY; MARVIN COY;
LEIF DAHLEEN; NANCY DEXTROM;
BRIAN DIETZ; PAUL ELLINGER;
SUSAN ENO; JOHN EVERETT;
CARL FRANZON; MICHAEL KONICKI;
JAMES LAUGHLIN; GARY LEWINS;
KATHLEEN LIEDER; JAMES MCCLURG;
DANIEL NIELAND; DAVID ORAM;
JOHN PARIGI II; KENNETH PLETCHER;
CAROLYN RILEY; SHARI SCHULT;
FRED VITELLO; JOHN WARD; DONALD
WATSON; MICHAEL WEEKS, and HAL
YOST,

     Defendants.
_____________________________________/


14-02020-dob          Doc 323   Filed 03/13/19   Entered 03/13/19 13:43:01   Page 1 of 20
                                          OPINION

       Plaintiff CMH Liquidating Trust (“the Trust”) brings this Motion to Alter or Amend

(“Motion to Amend”) this Court’s “Order Granting in Part, And Denying, In Part, Defendants’

Motion to Dismiss the Amended Complaint” dated August 13, 2018 (ECF No. 278). For the

reasons explained below, this Court denies, in part, and grants, in part, the Motion to Amend.


                          STANDARD FOR MOTION TO AMEND

       Plaintiff brings this motion pursuant to “Federal Rule of Bankruptcy Procedure 7059(e).”

(Plaintiff’s Motion to Alter or Amend Order - ECF No. 282).       However, there is no such rule

and it appears that Plaintiff intends to rely on Federal Rule of Bankruptcy Procedure 9023 which

incorporates Federal Rule of Civil Procedure 59 into bankruptcy practice.           Plaintiff also

references Rule 9024-1(a) of the Local Rules for the United States Bankruptcy Court for the

Eastern District of Michigan which governs motions for reconsideration.

       Federal Rule of Civil Procedure 59(e) permits a party to file a motion to alter or amend a

judgment. A Rule 59(e) motion may be granted: (1) to correct a clear error of law; (2) to account

for newly discovered evidence or an intervening change in the controlling law; or (3) to

otherwise prevent manifest injustice. GenCorp, Inc. v. Am. Int’l Underwriters, 178 F.3d 804, 834

(6th Cir. 1999); Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir. 2006). The

granting of a motion brought pursuant to Rule 59(e) “is an extraordinary remedy and should be

used sparingly” because Rule 59(e) “serves the narrow purpose of allowing a party to correct

manifest errors of law or fact or to present newly discovered evidence.” Hamerly v. Fifth Third

Mortg. Co. (In re J & M Salupo Dev. Co.), 388 B.R. 795, 800-01 (B.A.P. 6th Cir. 2008).

       “A motion under Rule 59(e) is not an opportunity to re-argue a case.” Sault Ste. Marie

Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998); Michigan Flyer LLC v.

                                                    2

14-02020-dob       Doc 323     Filed 03/13/19     Entered 03/13/19 13:43:01        Page 2 of 20
Wayne Cnty. Airport Auth., 860 F.3d 425, 431 (6th Cir. 2017). “Rule 59(e) motions are aimed at

reconsideration, not initial consideration. Thus, parties should not use them to raise arguments

which could, and should, have been made before judgment issued.” F.D.I.C. v. World Univ. Inc.,

978 F.2d 10, 16 (1st Cir. 1992) (internal citations omitted). See also Roger Miller Music, Inc. v.

Sony/ATV Publ’g, LLC, 477 F.3d 383, 395 (6th Cir. 2007).

       Local Rule 9024-1(a)(3) provides:

               Generally, and without restricting the discretion of the court, a
               motion for reconsideration that merely presents the same issues
               ruled upon by the court, either expressly or by reasonable
               implication, will not be granted. The movant must not only
               demonstrate a palpable defect by which the court and the parties
               have been misled but also show that a different disposition of the
               case must result from a correction thereof.

The “palpable defect” standard under the local rule has been held to be “not inconsistent” with

the standard for Rule 59(e) motions. Henderson, 469 F.3d at 496.

                                            ANALYSIS

        A. Allegations in Amended Complaints Against Defendants Dietz and Riley

       Plaintiff first argues that this Court improperly determined that the Amended Complaints

failed to state a claim against Defendants Brian Dietz and Carolyn Riley, former Chief Executive

Officers (“CEOs”) of Community Memorial Hospital (“CMH”). In its Opinion Granting, in Part,

and Denying, in Part, Defendants’ Motions to Dismiss the Amended Complaint (“Opinion”) this

Court found that, aside from allegations regarding billing and coding issues, Plaintiff failed to

state a claim against Dietz because the Amended Complaint did not allege that Dietz had the

authority or responsibility to address the issues that were the basis for Plaintiff’s claims of breach

of fiduciary duty and/or negligence. (ECF No. 277). The Court’s conclusion in this regard was

based upon its analysis of two cases discussed by the parties, Bridgeport Holdings, Inc. v. Boyer



                                                      3

 14-02020-dob       Doc 323     Filed 03/13/19      Entered 03/13/19 13:43:01         Page 3 of 20
(In re Bridgeport Holdings, Inc.), 388 B.R. 548 (Bankr. D. Del. 2008) and Official Comm. of

Unsecured Creditors v. Goldman Sachs Credit Partners L.P. (In re Fedders N. America, Inc.),

405 B.R. 527 (Bankr. D. Del. 2009), as well as another case noted by the Court, Alberts v. Tuft

(In re Greater Se. Comm. Hosp. Corp. I), 333 B.R. 506 (Bankr. D.C. 2005). The courts in those

cases uniformly found a failure to state a claim against defendant corporate officers where the

complaints did not state facts demonstrating that the officers had the authority to take the actions

or make the decisions that were the basis for the alleged breaches of duty.

       In the Opinion now challenged by Plaintiff, this Court found a failure to state a claim

against Riley based on her status as a volunteer director. The Court did not address Riley’s

status as a CEO because it was not alleged in the Amended Complaint that Riley held this

position. (ECF No. 277, p. 15).

       Plaintiff now argues that the Court’s analysis regarding the claims against Dietz and

Riley ignored the fact that the CMH Bylaws (“Bylaws”) provide that the CEO is an “ex-officio”

voting member of the board and, therefore, Dietz and Riley should be held to the same standard

as the other volunteer directors. Plaintiff also asserts that the Bylaws give the CEO broad

powers and responsibility to act so that Plaintiff can be found to have “plausibly alleged breaches

of fiduciary duty by the CEOs.” (ECF No. 282, p. 5). These arguments fail for three reasons.

       First, as was noted above, the Court analyzed (and rejected) the claims against Riley in

the context of her position as a volunteer director. The Court did not analyze the claims against

Dietz in the context of the standard for directors because the complaint did not allege that he was

a director “ex-officio” or otherwise.

       Second, Plaintiff’s argument in this Motion to Amend relies on provisions of the Bylaws

which Plaintiff acknowledges were not previously presented to the Court. (ECF No. 282, Exhibit



                                                     4

 14-02020-dob      Doc 323      Filed 03/13/19     Entered 03/13/19 13:43:01        Page 4 of 20
A). To qualify as “newly discovered evidence” upon which a Rule 59(e) motion may be granted,

evidence must have been previously unavailable. GenCorp, Inc., 178 F.3d at 834. “Evidence is

‘unavailable,’ so as to justify its late submission by way of a motion under Rule 59(e) only if it

could not, in the exercise of reasonable diligence, have been submitted before.” Javetz v. Bd. of

Control, Grand Valley State Univ., 903 F. Supp. 1181, 1191 (W.D. Mich. 1995) (collecting

cases). There is no indication that Plaintiff could not have accessed the Bylaws prior to filing the

Amended Complaint or the responses to the Motions to Dismiss and thus, the Bylaws are not

newly discovered evidence for purposes of this motion.1

        Third, Plaintiff asserts that the Court failed to properly consider certain allegations in the

Amended Complaint that Plaintiff now argues are enough to state a claim against Dietz on the

other alleged breaches of duty. The Court rejects Plaintiff’s attempt to re-argue the case in this

manner. Sault Ste. Marie Tribe of Chippewa Indians, 146 F.3d at 374.

        Plaintiff next asserts that a portion of an email from a director that was quoted in the

Amended Complaint demonstrates that Dietz had the “authority and responsibility for making

whatever changes to hospital operations [sic] were necessary to put the Hospital on viable

financial footing.” (ECF No. 282-3, p. 7 n. 4). This email states, in part: “My understanding is

that he [Dietz] was to make, in quick order, whatever staff or operational cuts were necessary to

put CMH on a financially viable course.”

        First, this Court notes that the language in the email quoted by Plaintiff specifically

references “staff or operational cuts.” (Amended Complaint, ECF No. 192, ¶ 43).                               This


        1
            Plaintiff argues that this Court took judicial notice of the amended articles of incorporation of CMH in
addressing the Motions to Dismiss and should, therefore, take judicial notice of the Bylaws now presented by
Plaintiff. However, the standard on a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) is
distinct from the standard for a Rule 59(e) motion. The latter cannot be granted based upon evidence, such as the
Bylaws relied on by Plaintiff, that is not “newly discovered.” GenCorp, Inc., 178 F.3d at 834.


                                                             5

 14-02020-dob         Doc 323        Filed 03/13/19        Entered 03/13/19 13:43:01             Page 5 of 20
language does not lead to a reasonable inference that Dietz that the authority to make “any

changes necessary” to put the hospital on solid financial ground.

        Additionally, it was not alleged that Dietz had the authority to make any changes

necessary to improve the hospital’s financial condition. Rather, the Amended Complaint made

specific allegations against Dietz and all Defendants as to certain instances of nonfeasance or

malfeasance that caused the Hospital’s demise. As to Defendant Dietz it was alleged that he:

                Failed to address the Hospital’s Losses from Employed physician practices

                Failed to address billing and coding issues

                Failed to ensure adequate controls over financial issues

                Participated in the sale of an interest in a joint venture (VitalCare) for less than
                 fair market value

                Allowed excessive senior management turnover to continue

                Allowed excessive compensation of physician Board members to continue

                Did not act in the best interest of CMH when refinancing debt with Citizens Bank

                Systematically and consistently failed to address financial issues facing the
                 hospital

(Amended Complaint, ECF No. 192).                 This Court, in the Opinion, examined each of the

allegations of non-feasance or malfeasance against Dietz and found that, with exception of the

billing and coding issue, Plaintiff’s Amended Complaint failed to state a claim against Dietz.2

        Moreover, several specific allegations in the Amended Complaint contradict Plaintiff’s

assertion in its Motion to Amend that Dietz had the authority to make “whatever changes

necessary” to improve the Hospital’s financial condition.                For example, it was alleged that:



        2
             Two of the allegations – the refinancing allegation and the “systematic” failure to address financial
issues – were included in the Amended Complaint against Dietz, but the substance of these allegations only
referenced the board’s action or failure to act. (ECF No. 192, ¶¶ 78-82 and ¶¶ 83-93).

                                                            6

 14-02020-dob         Doc 323       Filed 03/13/19        Entered 03/13/19 13:43:01             Page 6 of 20
“Dietz went on to sharply criticize the Board’s decision to bring on more employed physicians in

2009.” (ECF No. 192, ¶ 35); “Dietz further explained that the failure of the employed medical

practices to generate a positive revenue stream for the Hospital had been evident for years.”

(ECF No. 192, ¶ 37); “CEO Dietz also noted that the Board had been dragging its feet on making

a decision to address its radiology expense and that ‘it is costing us approximately

$78,000/month until we make a change.”’ (ECF No. 192, ¶ 38); “Even more troubling was the

Board’s continued resistance to CEO Dietz’s recommendation that employed physician practices

had to be dramatically cut for CMH to get back on stable financial footing . . . in short, the Board

was more interested in not alienating the medical staff than addressing the employed physician

services practices that were causing the Hospital millions of dollars in losses every year.” (ECF

No. 192, ¶ 44); “CEO Dietz continued to bang the drum that not only was CMH’s financial

situation precarious, but that the primary underlying issue that had to be addressed was the

Hospital’s employed medical practices.” (ECF No. 192, ¶ 45).

       Based on the foregoing, the Court denies the Motion to Alter or Amend the Judgment as

it applies to Defendants Dietz and Riley. The Bylaws are not “new evidence” for the purposes of

a Rule 59(e) motion. Further, the Court rejects the argument that the Amended Complaint

sufficiently alleged that Defendant Dietz had the authority to make any changes necessary to

improve the hospital’s financial condition.

       The Court notes that Plaintiff’s Motion to Amend “also requests any other relief that this

Court deems appropriate consistent with this motion, including the ability to amend its complaint

against Defendants Dietz and Riley if necessary.” (ECF No. 282, p. 16). Likewise, at oral

argument on the Motion to Alter or Amend the Judgment, Plaintiff made the alternative

argument that it should be permitted to amend the complaint again to include the allegation that



                                                     7

 14-02020-dob      Doc 323      Filed 03/13/19     Entered 03/13/19 13:43:01        Page 7 of 20
Riley was CEO of CMH and also to reference the Hospital’s by-laws which allegedly provide

that CEOs such as Dietz and Riley were also directors of CMH with the same responsibilities as

the other directors and which allegedly give the CEOs broad power and responsibility to act on

behalf of the hospital.

       Federal Rule of Civil Procedure 15(a) made applicable to this adversary proceeding by

Fed.R.Bankr.P. 7015, governs amendments to pleadings. “Although [Rule 15(a)(2)] provides

that a court should freely give leave [to amend a complaint] when justice so requires, the right to

amend is not absolute or automatic.” Tucker v. Middleburg-Legacy Place, LLC, 539 F.3d 545,

551 (6th Cir. 2008). A denial of leave to amend may be appropriate where there is “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of the amendment, etc.” Morse v. McWhorter, 290 F.3d 795, 800 (6th

Cir. 2002).

       Plaintiff in this case has not filed a separate motion to file a second amended complaint.

Rather, amendment of the complaint was proposed as alternate relief in the event Plaintiff’s Rule

59(e) motion was denied as to the claims against Dietz and Riley. This Court is well within its

discretion in denying this informal request. See Begala v. PNC Bank, Ohio, N.A., 214 F.3d 776,

783-84 (6th Cir. 2000) (denial of the plaintiff’s request to amend complaint in the event the court

found the complaint deficient made in the plaintiff’s response to a motion to dismiss was not an

abuse of discretion.) See also Spadafore v. Gardner, 330 F.3d 849, 853 (6th Cir. 2003).

       Moreover, this is not the standard motion for amendment of a complaint. Further

considerations are involved where, as here, the request to amend the complaint comes after a

judgment against the plaintiff. Leisure Caviar, LLC v. U.S. Fish and Wildlife Serv., 616 F.3d



                                                    8

 14-02020-dob       Doc 323    Filed 03/13/19     Entered 03/13/19 13:43:01        Page 8 of 20
612, 615-16 (6th Cir. 2010). In the post-judgment context, the competing interest of protecting

the “finality of judgments and the expeditious termination of litigation” must be taken into

consideration. Id. (quoting Morse, 290 F.3d at 800).

               If a permissive amendment policy applied after adverse judgments,
               plaintiffs could use the court as a sounding board to discover holes
               in their arguments, then “reopen the case by amending their
               complaint to take account of the court’s decision.” That would
               sidestep the narrow grounds for obtaining post-judgment relief
               under Rules 59 and 60, make the finality of judgments an interim
               concept and risk turning Rules 59 and 60 into nullities.

               When a party seeks to amend a complaint after an adverse
               judgment, it thus must shoulder a heavier burden. Instead of
               meeting only the modest requirements of Rule 15, the claimant
               must meet the requirements for reopening a case established by
               Rules 59 or 60. In post-judgment motions to amend, as a result,
               “the Rule 15 and Rule 59 inquires turn on the same factors.” A
               court acts within its discretion in denying a Rule 15 and a Rule 59
               motion on account of “undue delay” – including delay resulting
               from a failure to incorporate “previously [ ]available evidence, and
               ought to pay particular attention” to the movant’s explanation for
               failing to seek leave to amend prior to the entry of judgment.”

Leisure Caviar, 616 F.3d at 616 (internal citations and quotations omitted).

       In Leisure Caviar, the district court dismissed the complaint for lack of subject matter

jurisdiction and failure to state a claim. The plaintiffs then filed a Rule 59(e) motion and a Rule

15(a) motion to amend the complaint based upon the discovery of new evidence in the form of

deposition testimony which would support a claim that the defendant government agency did not

have proper guidelines in place to limit arbitrary decision-making by employees. The motions

were denied. In affirming the denials, the Sixth Circuit Court of Appeals noted that “[i]t may be

true that this information was ‘newly discovered’ in one sense, in that the plaintiffs apparently

first learned about it during discovery. But the information should not have come as a surprise.”

Id. at 617. The court found that the “relevant regulations – all public” of the defendant agency



                                                    9

14-02020-dob       Doc 323     Filed 03/13/19     Entered 03/13/19 13:43:01        Page 9 of 20
put the plaintiffs on notice about the discretionary nature of the government employees’

responsibilities. Id.      “A claimant who seeks to amend a complaint after losing the case must

provide a compelling explanation to the district court for granting the motion.” Id. at 617. The

district court did not exceed its discretion in denying the motions where plaintiffs failed to

explain why they could not have learned of the agency officials’ discretionary authority prior to

the dismissal of the complaint. Id. at 617-18.

         In the present case, Plaintiff does not offer any explanation as to why the CMH Bylaws

were not referenced in or included with its amended complaint or even its responses to the

Motions to Dismiss in this case.3 There is no indication that the Bylaws were not available.

Accordingly, as was stated previously, the Bylaws are not newly discovered evidence for

purposes of Rule 59 and Plaintiff cannot meet the heavier burden required when amendment is

sought after an adverse judgment.4 Leisure Caviar, 616 F.3d at 616. Plaintiff’s informal request

to amend the complaint is denied.

     B. The Court’s conclusion that the volunteer director defendants were immune from
    liability under the exculpatory provisions in CMH’s amended articles of incorporation

         Plaintiff also asserts in its Motion to Amend that this Court erred in finding that the

exculpatory clause in the amended articles of incorporation of CMH applied to immunize the



3
  Plaintiff does not explain why the CMH Bylaws were not included, but states in its Rule 59(e) motion that because
the Court relied on a section of the Bylaws in its Opinion on the Defendants’ Motions to Dismiss, consideration of
the provisions of the Bylaws now relied on by Plaintiff is appropriate in deciding this Motion to Amend. (ECF No.
282-3, p. 4, n. 2). Contrary to Plaintiff’s assertion, this Court’s Opinion relied on an amendment to CMH’s Articles
of Incorporation with regard to another issue presented in the motions. The amendment to the articles of
incorporation was attached to certain Defendants’ Motions to Dismiss and was referenced in the arguments
contained therein. (ECF No. 219, Exhibit 6). In contrast, the Bylaws relied on by Plaintiff in support of the assertion
that Dietz and Riley had the same authority held by the volunteer directors were not brought to the Court’s attention
until this Motion to Amend.
4
  Moreover, the Court notes that any amendment to the complaint to include the provisions of the Bylaws in support
of a claim against Riley would be futile as this Court has already considered the allegations against Riley in the
context of her position as a director and found that the allegations failed to state a claim. (ECF No. 277, p. 15).


                                                              10

14-02020-dob          Doc 323        Filed 03/13/19         Entered 03/13/19 13:43:01              Page 10 of 20
volunteer director defendants from liability for gross negligence.5 This ruling applied to

Defendants Eno, Lieder, Ward, Borgerding, Burns, Dextrom, Franzon, McClurg, and Pletcher.6

(ECF 277 pp. 26-30).

           As was discussed in the Opinion, the current version of                          the Michigan Nonprofit

Corporation Act (NCA) (effective January 15, 2015 after the complaint in this matter was filed)

provides that an exculpatory clause may limit the liability of volunteer directors to the

corporation for any action taken or any failure to take action except where the director received a


5
    The amendment to Article XI states:

                    A volunteer director (as defined in the Michigan Non-Profit
                    Corporation Act) of this Corporation shall not be personally liable
                    to this Corporation or its shareholders or members, as the case may
                    be, for monetary damages for breach of the director’s fiduciary
                    duty, provided however that this provision shall not eliminate or
                    limit the liability of the director for any of the following:

                    (i) A breach of the director’s duty of loyalty to the Corporation or
                    its shareholders or members, as the case may be.

                    (ii) Acts or omissions not in good faith or that involve intentional
                    misconduct or a knowing violation of the law.

                    (iii) A violation of Section 551(1) of the Michigan Non-Profit
                    Corporation Act.

                    (iv) A transaction from which the director derived an improper
                    personal benefit.

                    (v) An act or omission occurring before the effective date of the
                    filing of this amendment.

                    (vi) An act or omission that is grossly negligent.

The amendment also states:

                    If the Michigan Non-Profit Corporation Act is amended to authorize corporate
                    action further eliminating or limiting the personal liability of volunteer directors,
                    then the liability of a volunteer director of the Corporation shall be eliminated or
                    limited to the fullest extent permitted by the Michigan Non-Profit Corporation
                    Act, as so amended.

    (ECF No. 219, Exhibit 6).
6
  The Motions to Dismiss filed by alleged voluntary directors Riley, Ellinger, Konicki and Nieland were granted for
failure to state a claim. (ECF No. 277, p. 15, 22-23).

                                                                 11

14-02020-dob            Doc 323        Filed 03/13/19          Entered 03/13/19 13:43:01               Page 11 of 20
financial benefit to which he or she was not entitled; intentionally inflicted harm on the

corporation; committed an intentional criminal act or violated provisions of the statute regarding

the declaration of a dividend. Mich. Comp. Laws. § 450.2209(1)(c). In contrast, the prior

version of the statute did not permit an exculpatory clause to limit liability of a volunteer director

for, among other things, gross negligence. See 1996 Mich. Pub. Acts No. 397 § 1 (Eff. Oct. 9,

1996). The amended version of the statute further provides:

               If the articles of incorporation contain a provision that eliminates
               the liability of a volunteer director or volunteer officer that was
               filed before the effective date of the amendatory act that added this
               subsection, that provision is considered to eliminate the liability of
               a director or volunteer officer under subsection (1)(c).

Mich. Comp. Laws. § 450.2209(2) (footnote omitted).

       In the Opinion this Court determined that, pursuant to the express language of §

450.2209(2), the exculpatory clause in the amended articles of incorporation of CMH, which was

filed before the effective date of the amended statute, eliminated the liability of the voluntary

directors in this case, including the liability for gross negligence, as permitted by §

450.2209(1)(c). (ECF No. 277, p. 30).

       Plaintiff now argues that the Court’s conclusion was erroneous and that the current

version of the NCA cannot be applied to defeat a gross negligence cause of action against the

volunteer directors. It is notable that in so doing, Plaintiff acknowledges that:

                Admittedly, the Trust devoted relatively little attention to this
               issue in its prior briefing, focusing on other issues under the belief
               that the lack of explicit language in the NCA demonstrating
               legislative intent to retroactively bar the Trust’s already-filed
               claims was a proverbial ‘slam dunk’ argument. This motion
               presents a more thorough analysis of the issue, including citations
               to numerous additional Michigan cases that make it clear that the
               amendment to the NCA should not be applied to retroactively
               defeat the Trust’s claim of gross negligence that had already been



                                                     12

14-02020-dob       Doc 323      Filed 03/13/19     Entered 03/13/19 13:43:01         Page 12 of 20
                brought against the volunteer defendants prior to the amendment of
                the NCA.

(ECF No. 282-3, p. 2). Indeed, Plaintiff’s brief in response to the Motion to Dismiss cited only

one case on the issue, an unpublished case of the Michigan Court of Appeals – Chrzanowski v.

Willis, No. 196174, 1997 WL 33344030 (Mich. Ct. App. Oct. 21, 1997) where the Court stated

that “statutes are generally applied prospectively, unless the Legislature expressly or impliedly

indicates its intent to give retroactive effect or unless the statute is remedial or procedural in

nature.” In contrast, Plaintiff devotes 8 pages and cites 11 cases on this argument in its Motion to

Amend. Plaintiff now argues that it had a vested cause of action for gross negligence that

accrued before the statute was amended to permit the elimination of liability for gross negligence

and, as a result, § 450.2209(1)(c) cannot apply in this case.

         First, this Court notes that Plaintiff’s inadequate treatment of the issue prior to the entry

of this Court’s order on the Motions to Dismiss presents a dilemma for Plaintiff at this point as

“Rule 59(e) motions are aimed at reconsideration, not initial consideration.” World Univ., 978

F.2d at 16. A motion under Rule 59(e) cannot be used to raise a new legal argument that could

have been raised before the judgment was issued.            Roger Miller Music, 477 F.3d at 39.

However, this Court may consider the argument now made by Plaintiff in support of its assertion

against retroactive application to determine whether it is necessary to grant Plaintiff’s motion to

“prevent manifest injustice” in this case. CGH Transp. Inc. v. Quebecor World, Inc., 261 F.

App’x. 817, 824 (6th Cir. 2008).

         Federal courts apply Michigan law when deciding whether a Michigan statute should be

given retroactive effect. Moeller v. Am. Media, Inc., 235 F. Supp. 3d 868, 874 (E.D. Mich.

2017).    As Plaintiff now points out, the Supreme Court of Michigan has articulated four

principles governing the question of whether an amended statute applies to a pre-enactment

                                                      13

14-02020-dob        Doc 323     Filed 03/13/19      Entered 03/13/19 13:43:01        Page 13 of 20
cause of action. First, it must be considered whether there is specific language providing for

retroactive application. LaFontaine Saline, Inc. v. Chrysler Grp., LLC, 852 N.W.2d 78, 85-86

(Mich. 2014) citing Karl v. Bryant Air Conditioning Co. (In re Certified Questions from the

United States Court of Appeals for the Sixth Circuit), 331 N.W.2d 456 (Mich. 1982). Second, a

statute is not regarded as operating retroactively solely because it relates to an antecedent event

(not an issue in this case). Id. Third, in determining retroactivity “[the court] must keep in mind

that retroactive laws impair vested rights acquired under existing laws or create new obligations

or duties with respect to transactions or considerations already past.” Id. Fourth, a remedial or

procedural act that does not affect vested rights may be given retroactive effect where the injury

or claim is antecedent to the enactment of the statute. Id.

       Regarding the first principle, “[t]he Legislature’s expression of an intent to have a statute

apply retroactively must be clear, direct, and unequivocal as appears from the context of the

statute itself.” Davis v. State Emps.’ Ret. Bd., 725 N.W.2d 56, 60 (Mich. Ct. App. 2006). “The

Legislature’s intent to apply an amended statute retroactively can be express or implied.” Id. at

60 n.1. See also People v. Russo, 487 N.W.2d 698, 702 (Mich. 1992).

               [E]ven in the absence of constitutional obstacles to retroaction, a
               construction giving to a statute a prospective operation is always to
               be preferred, unless a purpose to give it a retrospective force is
               expressed by clear and positive command, or to be inferred by
               necessary, unequivocal and unavoidable implication from the
               words of the statute taken by themselves and in connection with
               the subject-matter, and the occasion of the enactment, admitting of
               no reasonable doubt, but precluding all question as to such
               intention. Endlish, Interpretation of Statutes, § 271.

Detroit Trust Co. v. City of Detroit, 256 N.W. 811, 813 (Mich. 1934). See also State v. Upham

(In re Davis’ Estate), 48 N.W.2d 151, 153 (Mich. 1951); Twp. of Avon v. Mich. State Boundary

Comm’n, 293 N.W.2d 691, 695 (Mich. Ct. App. 1980).



                                                    14

14-02020-dob       Doc 323     Filed 03/13/19     Entered 03/13/19 13:43:01        Page 14 of 20
         As was noted previously, the statutory language at issue states, in pertinent part:

                  If the articles of incorporation contain a provision that eliminates
                  the liability of a volunteer director or volunteer officer that was
                  filed before the effective date of the amendatory act that added this
                  subsection, that provision is considered to eliminate the liability of
                  a director or volunteer officer under subsection (1)(c).

Mich. Comp. Laws. 450.2209(2). This Court, in the Opinion, determined that the language of §

450.2209(2) made it clear that “exculpatory provisions, such as the one at issue in this case, filed

before the statute was amended in 2015, are considered to eliminate liability under subsection

(1)(c)” including any liability for gross negligence. (ECF No. 277, p. 30).

         In support of its Motion to Amend Plaintiff has asserted that there is an alternative

reading of the language in § 450.2209(2). That is, the provision indicates the Legislature’s intent

that articles of incorporation filed before the NCA was amended need not be refiled or amended

to be considered to exclude liability as is now permitted by the amended provisions of subsection

(1)(c). Upon consideration of this argument, the Court agrees that this is a possible interpretation

of § 450.2209(2).7 Allowing exculpatory clauses in previously filed articles of incorporation to

be read as limiting liability to the fullest extent allowed by the law without requiring that the

articles themselves be amended each time the law is changed is consistent with the NCA’s stated

purpose to “simply, clarify and modernize the law governing nonprofit corporations.” Mich.

Comp. Laws 450.2103(a).              Given this alternative interpretation, the conclusion that the

Legislature intended § 450.2209, as amended, to have retroactive application is not “a necessary,




7
    At least one other state court has evidenced a similar intent, albeit in more direct language than the NCA. See
N.J. Ann. Stat. § 15A:2-8(d) which states regarding exculpatory clauses permitted in certificates of incorporation for
non-profit corporations – “[t]he immunities provided for in this 1989 amendatory act shall apply to any corporation
organized under Title 15A of the New Jersey Statutes which is established for the purposes provided for in P.L.
1959, c. 90 (C.2A:53A-7 et seq.), whether or not the certificate of incorporation has been amended . . .” (emphasis
added).


                                                              15

14-02020-dob          Doc 323        Filed 03/13/19        Entered 03/13/19 13:43:01              Page 15 of 20
unequivocal, and unavoidable implication” from the words or the subject matter of the statute.

In re Davis’ Estate, 48 N.W.2d at 153.

         The next two factors that the Court must consider is (1) whether retroactive application of

§ 450.2209 would take away or impair vested rights and (2) whether the statute is remedial or

procedural.8 “[T]hese two factors essentially come to the same thing: Either an act is remedial or

procedural or the act affects vested rights. Thus, the general rule is that if retroactive application

of an act would take away or impair a vested right, the act is not remedial or procedural and

should not be given retroactive effect.” Perlin v. Time, Inc., 237 F. Supp. 3d 623, 633 (E.D.

Mich. 2017).       “The term ‘remedial’ in this context should only be employed to describe

legislation that does not affect substantive rights.” Frank W. Lynch & Co. v. Flex Techs., Inc.,

624 N.W.2d 180, 183 (Mich. 2001). See also Johnson v. Pastoriza, 818 N.W.2d 279, 287 (Mich.

2012).




8        Defendants Borgerding, Burandt, Coy, Oram and Watson assert that the issue of vested rights does not
become relevant because the clear language of the 2015 amendment to the NCA indicates the Legislature’s intent for
retroactive application. That is, according to Defendants, if the Legislature expresses the intent that a statute is
retroactive, no further analysis is necessary. The Court disagrees.

      First, the Court notes that, given the possible alternate interpretation of the amendment, as described above,
the Court cannot say that any legislative expression for retroactive effect is “clear, direct and unequivocal.” See
Davis, 725 N.W.2d at 60 (Mich. Ct. App. 2006).

     Additionally, while the Legislature may indicate its intent for retroactive application, “constitutional due
process principles act to prevent retrospective laws from divesting property rights or vested rights.” GMAC LLC v.
Dept. of Treasury, 781 N.W.2d 310, 318 (Mich. Ct. App. 2009) (citing City of Detroit v. Walker, 520 N.W.2d 135
(Mich. 1994).

      In GMAC LLC, the enacting section of the amendatory act at issue specifically stated that it was to be
retroactively applied. Nevertheless, the court, in its analysis, went on to consider whether vested rights were
impaired by retroactive application. See also Doe v. Dept. of Corrs., 641 N.W.2d 269, 275 (Mich. Ct. App. 2001)
where the court found that it necessary to determine whether vested rights were impaired by the retroactive
application of a statute even where the Legislature included language in the new act suggesting that it intended for
the act to apply retroactively.



                                                            16

14-02020-dob          Doc 323       Filed 03/13/19        Entered 03/13/19 13:43:01              Page 16 of 20
        “A vested right has been defined as an interest that the government is compelled to

recognize and protect of which the holder could not be deprived without injustice.” Walker, 520

N.W.2d at 143.

                 [A] right cannot be considered a vested right, unless it is something
                 more than such a mere expectation as may be based upon an
                 anticipated continuance of the present general laws: it must have
                 become a title, legal or equitable, to the present or future
                 enjoyment of property, or to the present or future enforcement of a
                 demand, or a legal exemption from a demand made by another.

Cusick v. Feldpausch, 243 N.W. 226, 226 (Mich. 1932) (citation omitted). A cause of action that

has accrued (where all the facts have become operative and are known) becomes a vested right.

Karl, 331 N.W.2d at 464; Pontiac Police and Fire Retiree Prefunded Grp. Health and Ins. Trust

Bd. of Trs. v. City of Pontiac, 895 N.W.2d 206, 214 (Mich. Ct. App. 2016).

        Plaintiff now asserts that it has a cause of action for gross negligence that is a vested right

because it accrued before the 2015 amendment to the NCA.9 (ECF No. 282-3, p. 15). Further,

Plaintiff argues courts have declined to apply statutory amendments retroactively where the

amendment abolishes an existing cause of action. Four cases support Plaintiff’s position.

        In Cusiak, 243 N.W. 226 (Mich. 1932) at the time the plaintiff’s cause of action accrued

the relevant statute allowed for a cause of action by a guest passenger against the owner of a

motor vehicle. The statute, as amended, prohibited such cause of action in the absence of gross

negligence or willful and wanton misconduct. Cusiak, 243 N.W.2d at 227. The Court noted that

the amendment to the statute at issue did not involve a mere change in remedy or procedure but

        9
              Plaintiff has not alleged a Gross Negligence Count in its Amended Complaints. The Amended
Complaints against Defendants Borgerding, Burns, Dextrom, Franzon, Lieder, McClurg, Pletcher and Ward assert a
Negligence Count (Count I) and a Breach of Fiduciary Duty Count (Count II). See, e.g., ECF No. 187, pp. 34-35. It
is alleged, in the Breach of Fiduciary Duty Counts, that Defendants breached their fiduciary duties by engaging in
grossly negligent conduct. Id.

         The Amended Complaint against Defendant Eno (ECF No. 194) alleges counts of Breach of Fiduciary
Duty, Negligence, Breach of Duty of Loyalty and Receipt of Improper Benefit. Gross negligence is asserted in
support of the Breach of Fiduciary Duty Count.

                                                           17

14-02020-dob         Doc 323       Filed 03/13/19        Entered 03/13/19 13:43:01             Page 17 of 20
was a change in a rule of substantive law. Id. Accordingly, the amendment would not be

applied where doing so would deprive the plaintiff of an accrued right of action. Id.

       Similarly, in Devlin v. Morse, 235 N.W. 812 (Mich. 1931), the court found that the

amended guest passenger act should not have been applied where the plaintiff’s common law

cause of action for negligence accrued before the statute was amended.

        In Doe, 641 N.W.2d at 274, the Michigan Persons With Disabilities Civil Rights Act

(PWDCRA) was amended to specifically exclude incarcerated prisoners from the class of

persons entitled to damages under the act. Id. The plaintiff ‘s cause of action accrued before the

effective date of the statutory amendment. The court held that the retroactive application of the

amendment was inappropriate where the plaintiff’s vested cause of action was impaired under

the amendment. Id. at 276.

       In the fourth case, Perlin, an amendment changed a statute to require that a plaintiff

prove actual damages in order to assert a claim under the statute. The court determined if the

amendment were to be applied retroactively, the plaintiff would be deprived of her right to sue

for statutory damages, which had accrued at the time the violations of the statute occurred.

               [T]here is no question that retroactive application of [the
               amendment] would impair Plaintiff’s vested rights. Moreover, it is
               clear that [the amendment] is not merely procedural or remedial.
               [The amendment] completely excised the [statutory damages
               provision]. This was essentially a deletion of an entire cause of
               action. This was a substantive-not a procedural or remedial-
               change in the law.

Perlin, 237 F. Supp. 3d at 634 (citation omitted).

       Defendants argue that the amendment to the NCA does not take away Plaintiff’s claims

for gross negligence, but only shields volunteer directors from liability for such claims. This is a

distinction without a difference. Plaintiff had the ability to assert a cause of action based upon



                                                      18

14-02020-dob       Doc 323     Filed 03/13/19        Entered 03/13/19 13:43:01     Page 18 of 20
claims of gross negligence prior to the 2015 amendment. That ability is now gone. Thus, there

has been a substantive change in the law affecting Plaintiff’s right to a cause of action. See

Cusiak, 243 N.W.2d at 227.

        Defendants also assert the amendment was remedial in the sense that it was intended to

remedy an existing injustice and, therefore, should be applied retroactively. However, as was

stated previously, a statute is considered “remedial” in the context of retroactivity analysis only

if it does not affect substantive rights. Frank W. Lynch & Co., 624 N.W.2d at 183; Moeller, 235

F. Supp.3d at 875 (“Michigan courts have been clear that a statute cannot be considered remedial

if it affects substantive rights.”)

        Based upon the foregoing analysis, the Court concludes that application of the 2015

amendments to § 450.2209 to in this case would impair Plaintiff’s “vested right” to a cause of

action based upon gross negligence and is, therefore, inappropriate. The question is whether,

based upon this conclusion, is it proper for the Court to grant Plaintiff’s Motion to Amend? The

Court finds that, under the circumstances of this case, it is.

        It is evident that Plaintiff miscalculated in presuming that the question of retroactive

application of § 450.2209 was a “slam dunk” in its favor. The detailed analysis employed in the

parties’ briefs on the Motion to Amend and in this Opinion indicates that the issue was worthy of

a much more thorough treatment than was provided by Plaintiff in its response to the Motions to

Dismiss. The Court recognizes that Plaintiff is seeking an extraordinary remedy through its

Motion to Amend. However, the relevant case law on the issue of retroactive application of

statutory amendments impairing vested rights discussed in this Opinion leads the Court to the

conclusion that the prior decision on the issue should be revisited to avoid an inequitable result.




                                                      19

14-02020-dob        Doc 323       Filed 03/13/19    Entered 03/13/19 13:43:01     Page 19 of 20
See Int’l Union United v. Bunting Bearings Corp. (In re Bunting Bearings Corp.),321 B.R. 420,

423 (Bankr. N.D. Ohio 2004).

       Accordingly, the Court grants Plaintiff’s Motion to Amend on the issue of retroactive

application of Mich. Comp. Laws. § 450.2209 to the allegations of gross negligence made in

Plaintiff’s Amended Complaints.

                                        CONCLUSION

       For the reasons stated in this Opinion, the Court Denies Plaintiff’s Motion to Amend as

to the claims against Defendants Dietz and Riley. The Court also Denies the request to Amend

the Complaints as to Dietz and Riley.

       The Court Grants the Motion to Amend on the issue of retroactivity.

       The Court will enter an order consistent with this Opinion.

Signed on March 13, 2019




                                                   20

14-02020-dob      Doc 323      Filed 03/13/19    Entered 03/13/19 13:43:01    Page 20 of 20
